Citation Nr: 1137017	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a status post left knee replacement. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1960 to July 1963.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The June 2008 rating decision denied service connection for a right knee disorder, and the November 2008 rating decision granted service connection for status post total knee replacement (claimed as residual left knee injury) and assigned a temporary total disability rating effective from October 26, 2007, and a 30 percent disability evaluation effective from March 1, 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the appellant has been adequately notified in connection with his claim for service connection for a right knee disorder.  In this regard, the record contains letters dated in November 2008 and June 2009, which informed him of what the evidence must show to establish service connection on a direct basis.  The letters also explained the division of responsibilities in obtaining the evidence.  However, those letters did not notify the appellant of what evidence was necessary to substantiate a claim for service connection on a secondary basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the Board finds that an additional medical opinion is necessary with respect to the Veteran's claim for service connection for a right knee disorder.  The Veteran has claimed that he sustained a right knee disorder as a result of a parachuting injury in service, or in the alternative, that the disorder was caused or aggravated by his service-connected left knee disability.  

The Veteran's DD-14 indicates that he was an intelligence assistant and went through airborne school in February 1961.  His service treatment records, including July 1960 enlistment and May 1963 separation examination reports and accompanying medical histories, are negative for any complaints, diagnosis, or treatment of a right knee injury or disorder, although there were several complaints of a left knee injury and pain.

In a post-service November 1976 private treatment record, a physician noted that the Veteran suffered a twisting injury to his right knee while playing football.  He had pain and severe swelling since that time.  The physician noted that the Veteran's past history revealed that he had had surgical procedures on both knees, including one in 1967 for ligament repair and removal of the medial meniscus.  Since that time, he had occasional pains and trouble with his knees, especially with sports, but he had been able to carry out his work and had not been overly handicapped by his knees.  Upon examination, the physician noted that x-ray studies confirmed a wire holding the anterior cruciate ligament and some very minimal indication of early degenerative arthritis, which was in the medial compartment and under the patella.  The physician diagnosed the Veteran with mild, early degenerative arthritis of the right knee secondary to old trauma and surgical excision of the meniscus and ligament repair.  In February 1977, a right medial meniscectomy was performed, and a large bucket-handle tear of the meniscus was present.  

In a May 2007 letter, S. Z., M.D., indicated that the Veteran underwent bilateral total knee replacement because of the advanced state of his degenerative joint condition in both his knees in January 2007.  The physician stated that it was his understanding that the Veteran had originally injured his knees in a parachute injury that occurred during the course of his military service.  He noted that the Veteran ultimately needed surgery for cartilage and ligament injuries in his knees.  The physician commented that the initial injury to the cartilage and ligaments of the knees during service was the primary causal agent leading to the Veteran developing advanced degenerative arthritis in both knees.  

In a July 2007 statement, the Veteran indicated that he was a member of an airborne division in May of 1961.  He asserted that he injured both knees on a unit parachute jump.  Specifically, he stated that his parachute opened upon exiting the aircraft and that the risers caught both of his legs.  He descended with both legs caught in the risers and managed to free one leg before hitting the ground.  The Veteran claimed that he was knocked unconscious and that the medics took him to the base where he was treated for injuries to both knees.  He reported being hospitalized for at least two weeks. 

In his October 2007 claim, the Veteran reported that he injured both knees on a parachute jump.  He indicated that his left anterior cruciate ligament was injured in 1966 and that his right knee was reconstructed after discharge in 1968.  The Veteran also reported having multiple surgeries on both knees between 1965 and 1998 leading to a bilateral knee replacement in 2007.   Private treatment records dated from January 2007 to February 2007 do indicate the Veteran underwent bilateral knee replacement due to osteoarthritis of both knees. 

During an October 2008 VA examination, the examiner noted that the Veteran had a twisting injury of his right knee in 1977 and that he underwent standard pain treatment.  He later had surgery in 1977 because of continued problems with degenerative joint disease.  Following a physical examination, the examiner diagnosed the Veteran with status post total right knee replacement and opined that the disorder was not due to the left knee injury.  The examiner observed that there were no documented injuries requiring treatment to the right knee during service and that the 1967 surgery to the right knee was following discharge.  There was also another post-service twisting injury in 1977 with subsequent right knee replacement.  The examiner commented that there is no evidence for service connection of the right knee since the twisting injury to the right knee in 1977 with an eventual right knee replacement and stated that the injury to the right knee is clearly unrelated to the left knee injury during service.  His medical rationale was based upon historical data and a review of medical reference text books and current literature. 

In a December 2008 letter, S. Z., M.D., indicated that the Veteran was under his care for degenerative joint disease for both knees.  He noted that the Veteran had undergone a total knee replacement in January 2007 and indicated that his knees had originally been injured in a parachute injury that occurred during the course of military service.  Therefore, he stated that the Veteran's knee degenerative condition and his ultimate need for a total knee replacement is a service-connected injury. 

In his June 2009 substantive appeal, the Veteran reported that he has continued left knee pain and that he favors his right leg while attempting to minimize the motion and discomfort in his left leg.  

In an August 2009 VA examination report, the examiner listed the diagnosis as "Service-connected injuries both knees, status post bilateral knee replacements." 

Based on the foregoing evidence, there appear to be conflicting medical opinions.  The Veteran's service treatment records did not document any right knee injury or disorder, despite the Veteran's claim that he was hospitalized for two weeks for such a disorder.  Moreover, the Board notes that the August 2008 VA examiner opined that the Veteran's right knee disorder was not due to his service-connected left knee disability.  However, the record does not contain any opinion addressing whether the Veteran's service-connected left knee disability may have aggravated the right knee disorder.  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any right knee disorder that may be present.

The Board also notes that there are VA treatment records indicating that the Veteran underwent arthroscopic debridement of the left knee in June 2011 after the most recent VA examination.  Therefore, a new VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a notice letter in connection with his claim for service connection for a right knee disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present and to ascertain the current severity and manifestations of his service-connected status post left knee replacement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including x-rays.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that he sustained a right knee disorder as a result of a parachuting injury in service, or in the alternative, that the disorder was caused or aggravated by his service-connected left knee disability. 

The examiner should identify all current right knee disorders.  For each current diagnosis identified, the examiner state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including parachute jumps.  If not, the examiner should then opine as to whether it is at least as not that the disorder is either caused by or permanently aggravated by his service-connected left knee disability.  

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should also report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  

In addition, the examiner should state whether the Veteran's left knee has chronic residuals of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether there is nonunion of the left tibia and fibula with loose motion requiring a brace.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


